 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 1 of 15 PageID 1




                      UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


DEPOSITORS INSURANCE COMPANY, and
ALLIED   PROPERTY   &   CASUALTY
INSURANCE COMPANY

       Plaintiffs,                                        CASE NO.:

vs.

WTA TOUR, INC., a corporation, and
MADISON BRENGLE, an individual


       Defendants.

___________________________________________/

                     COMPLAINT FOR DECLARATORY JUDGMENT

       Pursuant to 28 U.S.C. § 2201, et seq. and Federal Rule of Civil Procedure 57, the

Plaintiffs, Depositors Insurance Company (“Depositors”) and Allied Property & Casualty

Insurance Company (“Allied”), file this Complaint for Declaratory Judgment against the

Defendants, WTA Tour, Inc. (“WTA”) and Madison Brengle (“Ms. Brengle”), and state as

follows:

                              PRELIMINARY STATEMENT

       1.      This declaratory judgment action is brought for the purpose of determining an

actual controversy between the parties with respect to a premier business owners policy issued

by Depositors and commercial umbrella liability insurance policy issued by Allied to Defendant,

WTA.




                                              1
                                                                               1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 2 of 15 PageID 2




        2.       Depositors and Allied seek a judgment declaring that each has no duty to defend

WTA with respect to a demand for arbitration made by Brengle against WTA, as described more

fully below.

                                    JURISDICTION & VENUE

        3.       Depositors is, and was at all times material hereto, a foreign corporation

incorporated in the State of Iowa, domiciled in and with its principal place of business in the

State of Ohio.

        4.       Allied is, and was at all times material hereto, a foreign corporation incorporated

in the State of Iowa, domiciled in and with its principal place of business in the State of Ohio.

        5.       Allied is a proper party to this action by virtue of language of the applicable

policy and the amount of damages sought in Ms. Brengle’s demand for arbitration.

        6.       WTA is, and was at all times material hereto, a foreign corporation incorporated

in the State of New York, domiciled in and with its principal place of business in Pinellas County

in the State of Florida.

        7.       Ms. Brengle is, and was at all times material hereto, a natural person domiciled in,

and a citizen of, Manatee County in the State of Florida.

        8.       Ms. Brengle is a proper party to this action, as her rights will be impacted by the

Court’s declaration in this matter; thus, she has been named in this action so she will be bound

by the Court’s ultimate decree.

        9.       Complete diversity of citizenship exists in this matter.

        10.      The amount in controversy exceeds $75,000.00, exclusive of costs, interest and

attorneys’ fees.




                                                   2
                                                                                    1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 3 of 15 PageID 3




       11.     Accordingly, this Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. §1332.

       12.     Venue is proper in the Middle District of Florida, pursuant to 28 U.S.C. §

1391(b)(1), because both Defendants reside in this judicial district.

                                  GENERAL ALLEGATIONS

       13.     Depositors issued a Premier Businessowners Policy to WTA Tour, Inc., with

policy number ACP BPOD 3016980284, which has effective dates from January 1, 2016 to

January 1, 2017 (“Primary Policy”). A true and correct copy of the Primary Policy is attached as

Exhibit A.

       14.     Allied issued a Commercial Umbrella Liability Insurance Policy to WTA Tour,

Inc., with policy number ACP CAP 3016980284, which has effective dates from January 1, 2016

to January 1, 2017 (“Umbrella Policy”). A true and correct copy of the Umbrella Policy is

attached as Exhibit B.

       15.     On April 9, 2018, Ms. Brengle filed a lawsuit in Manatee County, Florida, against

WTA, as well as against ITF Limited a/k/a International Tennis Federation (“ITF”), International

Doping Tests & Management AB (“IDTM”), Stuart Miller (“Mr. Miller”) and John Snowball

(“Mr. Snowball”), which was captioned, Brengle v. WTA Tour, Inc., et al., Manatee County

Circuit Court Case No. 2018-CA-001576.

       16.     On May 8, 2018, Ms. Brengle’s lawsuit was removed to federal court in the

matter captioned, Brengle v. WTA Tour, Inc., et al., U.S.D.C. for M.D., Case No. 8:18-cv-1126

(“Brengle Lawsuit”).

       17.     On May 15, 2018, WTA filed a Motion to Compel Arbitration and Stay the

Brengle Lawsuit.



                                                 3
                                                                                  1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 4 of 15 PageID 4




        18.     On June 8, 2018, Ms. Brengle filed a Motion to Sever her claims against WTA

from her claims against the remaining defendants and a Motion to Remand with respect to the

non-WTA defendants.

        19.     On June 25, 2018, the District Court granted Ms. Brengle’s Motion to Sever and

further granted WTA’s Motion to Compel Arbitration and Stay the Brengle Lawsuit pending an

arbitral decision.

        20.     On July 24, 2018, Ms. Brengle filed an Arbitration Demand for $9,999,999.00

through the American Arbitration Association against WTA in the matter captioned, Brengle v.

WTA Tour, Inc. (“Demand”). A true and correct copy of the Demand is attached as Exhibit C.

        21.     On August 23, 2019, Depositors and Allied issued a reservation of rights letter to

WTA in which Depositors offered a defense to WTA for the Demand – subject to the reservation

of rights described in the letter. A true and correct copy of the Reservation of Rights letter is

attached as Exhibit D.

        22.     Among the reservations of rights identified in Depositors’ August 23, 2019 letter

was the material reservation of rights regarding Depositors’ right to seek reimbursement of

defense fees, which stated that “Depositors may seek payment or contribution from the WTA or

others for those uncovered claims in connection with the defense, settlement, or satisfaction of

any judgments obtained against the WTA. Depositors and Allied also reserve the right to seek

reimbursement for all or a part of any such payments.”

        23.     Despite offering the defense to WTA on August 23, 2019, WTA’s first responsive

communication to Depositors was May 19, 2020 – nine (9) months after the offer – which

contained, for the first time, purported rejections of various reservations of rights, including the

reservation of rights regarding reimbursement of defense fees.



                                                 4
                                                                                   1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 5 of 15 PageID 5




       24.     WTA has attempted to repudiate the defense offered by Depositors.

       25.     Depositors and Allied dispute WTA’s repudiation of the defense offered by

Depositors subject to a reservations of rights.

                                         THE DEMAND

       26.     The Demand asserts six causes of action against WTA: (1) battery; (2) intentional

infliction of emotional distress; (3) negligence; (4) breach of contract; (5) breach of the implied

covenant of good faith and fair dealing and; (6) permanent injunction. See Demand, ¶¶ 144-175.

Each pf these causes of action are predicated upon venipuncture (i.e., the process of obtaining

intravenous access to blood through a person’s vein). Demand, ¶ 3, 12.

       27.     Ms. Brengle alleges that when she is subjected to “venipuncture blood testing, the

procedure causes extreme pain as well as swelling, numbness and bruising at and in the vicinity

of the injection site.” Demand, ¶ 4.

       28.     Ms. Brengle alleges that WTA “forced” Ms. Brengle “to undergo venipuncture

blood testing despite WTA knowing about, and witnessing the consequences of, the effects of the

procedure on Brengle.” Demand, ¶ 5.

       29.     Ms. Brengle alleges venipuncture blood draws interfere with her ability to

practice before tournaments and to compete in tournaments.” Demand, ¶ 10.

       30.     Ms. Brengle alleges she “has been wrongfully and unjustly forced to undergo

venipuncture blood testing in (1) in June 2009 at the Wimbledon Championships Grand Slam;

(2) in January 2016 at the Australian Open Grand Slam; (3) in June 2016 at the Wimbledon

Championships Grand Slam; and (4) in August 2016 at the U.S. Open Grand Slam. See Demand,

¶¶ 49-94.




                                                  5
                                                                                  1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 6 of 15 PageID 6




       31.     Regarding the June 2009 Wimbledon tournament, Ms. Brengle alleges that

“[d]uring the venipuncture blood draw, the phlebotomist’s first two attempts to access the vein

on the inside portion of Brengle’s left elbow failed. On the third attempt to draw blood, the

phlebotomist accessed Brengle’s vein, which collapsed almost immediately, and Brengle lost

consciousness.” Demand, ¶ 51.

       32.     Regarding the January 2016 Australian Open tournament Brengle alleges that just

prior to the Australian Open venipuncture testing, a phlebotomist “hit a nerve bundle in

Brengle’s arm” which resulted in pain – despite the prior application of a numbing cream – and

“[a]fter the failed venipuncture blood draw attempt, Brengle experienced hot pain radiating from

the site of the venipuncture injection.” ¶¶ 56-58.

       33.     Ms. Brengle alleges that after losing a match at the 2016 Wimbledon

Championships, she was informed that she “was required to undergo a WTA-mandated blood

test.” Demand, ¶64. “Thereafter, Brengle explained to the 2016 Wimbledon doctor that she could

not have blood drawn from her arm. The doctor would not agree to refrain from drawing blood

but opted to administer the procedure on Brengle’s foot rather than in her arm.” Ms. Brengle

further alleges that she “experienced severe pain and bruising from the venipuncture,” lost

feeling in the leg where the physician inserted the needle and continues to experience sharp pain

in the vein from which the blood was collected at Wimbledon, as well as pain and decreased

performance in the right foot.”. See Demand, ¶¶ 73, 80.

       34.     Ms. Brengle alleges that at the August 2016 U.S. Open tournament, Ms. Brengle

alleges that “[u]pon insertion of the needle, Brengle experienced severe pain from her right

forearm down to her right hand. Demand, ¶¶ 90, 94.




                                                 6
                                                                                 1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 7 of 15 PageID 7




       35.     Ms. Brengle alleges that on February 15, 2018, and despite the one year

exemption, a Doping Control Officer appeared at Ms. Brengle’s residence and stated she had to

submit to a urine test as well as a venipuncture test. See Demand, ¶¶ 126, 128, 130. Ms. Brengle

further alleges that she had extreme swelling in her right hand as a result of the venipuncture

“compromising her ability to play tennis and causing significant pain and mental suffering.”

Demand, ¶ 143.

       36.     Pursuant to the terms, conditions, endorsements and exclusions of the Primary

Policy, Depositors is in doubt as to its duty to defend WTA with respect to the claims asserted by

Ms. Brengle against WTA in the Demand.

       37.     Pursuant to the terms, conditions, endorsements and exclusions of the Umbrella

Policy, Allied is in doubt as to its duty to defend WTA with respect to the claims asserted by Ms.

Brengle against WTA in the Demand.

       38.     All conditions precedent to the initiation and maintenance of this action have been

complied with, have occurred, or have been waived.

       39.     Pursuant to the terms, conditions, endorsements and exclusions of the Primary

Policy, Depositors is in doubt as to its duty to defend WTA with respect to the claims asserted by

Ms. Brengle against WTA in the Demand.

       40.     Pursuant to the terms, conditions, endorsements and exclusions of the Umbrella

Policy, Allied is in doubt as to its duty to defend WTA with respect to the claims asserted by Ms.

Brengle against WTA in the Demand.

       41.     All conditions precedent to the initiation and maintenance of this action have been

complied with, have occurred, or have been waived.

                                  THE PRIMARY POLICY



                                                7
                                                                                  1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 8 of 15 PageID 8




       42.     The Primary Policy issued by Depositors provides, in pertinent part, the following

insuring agreement:

                              LIABILITY COVERAGE FORM
       I.      COVERAGES
       A.      COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
               LIABILITY
               1.   INSURING AGREEMENT
                    a.   We will pay those sums up to the applicable Limit of
                         Insurance that the insured becomes legally obligated to pay
                         as damages because of “bodily injury” or “property
                         damage” to which this insurance applies. We will have the
                         right and duty to defend the insured against any “suit”
                         seeking those damages for which there is coverage under
                         this policy.
                             HOWEVER, we will have no duty to defend the insured
                             against any “suit” seeking damages for “bodily injury” or
                             “property damage” to which this insurance does not apply.
                                                   ***
                      b.     This insurance applies to “bodily injury” and “property
                             damage” only if:
                             (1)    The “bodily injury” or “property damage” is caused
                                    by an “occurrence” that takes place in the “coverage
                                    territory”
                                                   ***

Primary Policy, Form PB 00 06 11 14, pp. 2-3 of 23.

       43.     The Primary Policy issued by Depositors provides, in pertinent part, the following

definitions:

       V.      DEFINITIONS
                                              ***
               3.     “Bodily injury” means bodily injury, sickness or disease sustained
                      by a person, including death resulting from any of these at any
                      time.
                                              ***
               13.    “Occurrence” means an accident, including continuous or
                      repeated exposure to substantially the same general harmful
                      conditions.


                                               8
                                                                                 1017865\306907641.v1
 Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 9 of 15 PageID 9




Primary Policy, PB 00 06 11 14, pp. 19-21 of 23.

       44.    The Primary Policy issued by Depositors provides, in pertinent part, the following

exclusions:

       2.     EXCLUSIONS
              This insurance, including any duty we have to defend “suits”, does not
              apply to:
                                               ***
              v.       Professional Services
                       “Bodily injury” or “property damage” that arises out of or is a
                       result of the rendering of, or failure to render, any professional
                       service, treatment, advice or instruction. This exclusion includes,
                       but is not limited to, any:
                                               ***
                       (4) Medical, surgical, psychiatric, chiropractic, chiropody,
                           physiotherapy, osteopathy, acupuncture, dental, x-ray,
                           nursing or any other health service, treatment, advice or
                           instruction;
                                               ***
                       This exclusion applies even if the claims allege negligence or other
                       wrongdoing in the supervision, hiring, employment, training or
                       monitoring of others by an insured, if the “occurrence” which
                       caused the “bodily injury” or “property damage” involved the
                       rendering or failure to render of any professional service.
                                               ***

Primary Policy, PB 00 06 11 14, pp. 3, 12, 13 of 23.

       45.    The Umbrella Policy issued by Allied provides, in pertinent part, the following

insuring agreements:

       A.     Coverage A – Excess Follow Form Liability Insurance
              1.    Under Coverage A, we will pay on behalf of the “insured” that part
                    of “loss” covered by this insurance in excess of the total applicable
                    limits of “underlying insurance”, provided the injury or offense
                    takes place during the Policy Period of this policy. The terms and
                    conditions of “underlying insurance” are, with respect to Coverage
                    A, made a part of this policy except with respect to:
                    a.      any contrary provision contained in this policy; or


                                                9
                                                                                  1017865\306907641.v1
Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 10 of 15 PageID 10




                      b.     any provision in this policy for which a similar provision is
                             not contained in “underlying insurance”
                                             ***
              4.      Notwithstanding anything to the contrary contained above, if
                      “underlying insurance” does not cover “loss” for reasons other
                      than exhaustion of an aggregate limit of insurance by payment of
                      claims, then we will not cover such “loss”.
              5.      We have no obligation under this insurance with respect to any
                      claim or “suit” settled without our consent.
                                             ***
       B.     Coverage B – Umbrella Liability Insurance
              1.    Under Coverage B, we will pay on behalf of the “insured”
                    damages the “insured” becomes legally obligated to pay by reason
                    of liability imposed by law because of “bodily injury”, “property
                    damage”, or “personal and advertising injury” covered by this
                    insurance which takes place during the Policy Period and is caused
                    by an “occurrence”. We will pay such damages in excess of the
                    Retained Limit Aggregate specified in the Declarations or the
                    amount payable by “other insurance”, whichever is greater.
                                             ***
              5.      Coverage B will not apply to any loss, claim or “suit” for which
                      insurance is afforded under “underlying insurance” or would have
                      been afforded except for the exhaustion of the limits of insurance
                      of “underlying insurance”,
                                          ***
Umbrella Policy, Form UMB 00 02 04 13. pp. 2-3 of 20.

       46.    The Umbrella Policy issued by Allied provides, in pertinent part, the following

defense provisions:

       Applicable to Coverage A and Coverage B
       A.    We have the right and the duty to assume control of the investigation,
             settlement or defense of any claim or “suit” against the “insured” for
             damages covered by this policy:
             1.      under Coverage A, when the applicable limit of “underlying
                     insurance” has been exhausted by payment of claims; or
             2.      under Coverage B, when damages are sought for “bodily injury”,
                     “property damage”, or “personal and advertising injury” to which
                     no “underlying insurance” or other insurance applies.
                                             ***
       C.     In those circumstances where paragraph A. above does not apply we do
              not have the duty to assume control of the investigation, settlement or

                                              10
                                                                                 1017865\306907641.v1
Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 11 of 15 PageID 11




               defense of any claim or “suit” against the insured. We do, however, have
               the right to participate in the investigation, settlement or defense of any
               claim or “suit” that we feel may create liability on our part under the terms
               of this policy. If we exercise this right, we will do so at our expense.
                                               ***

Umbrella Policy, Form UMB 00 02 04 13, pp. 3-4 of 20.
      47.     The Umbrella Policy issued by Allied provides, in pertinent part, the following

definitions:

       DEFINITIONS
       A.   Applicable to Coverage A and Coverage B
            As used in Coverage A and Coverage B:
                                               ***
               4.     “Loss” means those sums actually paid in the settlement or
                      satisfaction of a claim which the “insured” is legally obligated to
                      pay as damages because of injury or offense, after making proper
                      deductions for all recoveries and salvage.
                                               ***
               6.     “Occurrence” means an accident, including continuous or repeated
                      exposure to substantially the same general harmful conditions.
               7.     “Other insurance” means a policy of insurance affording coverage
                      that this policy also affords. “Other insurance” includes any type of
                      self-insurance or other mechanism by which an “insured” arranges
                      for funding of legal liabilities.
                      “Other insurance” does not include “underlying insurance” or a
                      policy of insurance specifically purchased to be excess of this
                      policy affording coverage that this policy also affords.
                                               ***
               13.    “Underlying insurance” means the policy or policies of insurance
                      listed in the Schedule of Underlying Insurance forming a part of
                      this policy, including any type of self-insurance or alternative
                      method by which the “insured” arranges for funding of legal
                      liabilities that affords coverage that this policy covers.
                      “Underlying insurance” does not include any Extended Reporting
                      Periods on the policies shown in the Declarations. Extended
                      Reporting Periods must be endorsed onto this policy by us.
                                               ***
       B.      Applicable to Coverage A Only
               As used in Coverage A:



                                                11
                                                                                   1017865\306907641.v1
Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 12 of 15 PageID 12




              1.     “Injury or damage” means any injury or damage covered in the
                     applicable “underlying insurance” arising from an “occurrence”.
                                             ***
       C.     Applicable to Coverage B Only
              As used in Coverage B:
                                             ***
       2.     “Bodily injury” means physical injury, sickness or disease to a person and,
              if arising out of the foregoing, mental anguish, mental injury, shock or
              humiliation, including death at any time resulting therefrom.
                                             ***

Umbrella Policy, Form UMB 00 02 04 13, pp. 12-15 of 20.

       48.    The Umbrella Policy issued by Allied provides, in pertinent part, the following

exclusions:

       Exclusions
                                             ***
              C.     Applicable to Coverage B Only
                     Under Coverage B, this insurance does not apply to:
                                             ***
                     12.    Professional Services
                            “Bodily injury”, “property damage” or “personal and
                            advertising injury” due to the rendering of or failure to
                            render any professional service. This includes but is not
                            limited to:
                                             ***
                                    e.     Medical, surgical, dental, X-ray or nursing
                                           services treatment, advice or instruction;
                                    f.     Any health or therapeutic service treatment,
                                           advice or instruction;
                                             ***
                                    h.     Any service, treatment, advice or instruction
                                           relating to physical fitness, including
                                           service, treatment, advice or instruction in
                                           connection with diet, cardio-vascular fitness,
                                           body-building or physical training programs;
                                             ***



                                              12
                                                                                1017865\306907641.v1
Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 13 of 15 PageID 13




Umbrella Policy, Form UMB 00 02 04 13, pp. 9-11 of 20.

                        COUNT I. DECLARATORY JUDGMENT AS TO
                          THE PRIMARY POLICY AGAINST WTA

           49.    Depositors realleges and incorporates by reference its allegations in paragraphs 1

through 48 above.

           50.    An actual, present and existing controversy has arisen between the parties as to

Depositors’ obligations, if any, with respect to the claims being asserted against WTA by Ms.

Brengle in the Demand.

           51.    Depositors seeks a judicial declaration of no duty to defend WTA, and therefore

no duty to indemnify WTA, on the grounds that the allegations in the Demand are not covered by

the Primary Policy and are excluded from coverage based on the above-referenced policy

provisions, including the Professional Services Exclusion.

           52.    Based upon the Primary Policy’s Professional Services Exclusion, Depositors has

no obligation under the Primary Policy to retain counsel to defend WTA against the Demand.

           53.    There is a bona fide, actual, present need for the declaration of Depositors’ rights

and obligations under the Primary Policy, if any.

           54.    This Court’s declaration will confer certainty on the parties with respect to their

rights, duties and obligations under the Primary Policy and will, therefore, serve the interests of

justice.

           55.    Depositors has no adequate remedy at law.

           WHEREFORE, for the reasons stated above, Depositors requests that this Court enter a

Declaratory Judgment declaring the rights, status, obligations and duties of the parties under

Depositors’ Primary Policy, including, but not limited to, the following:




                                                   13
                                                                                     1017865\306907641.v1
Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 14 of 15 PageID 14




       A.        That Depositors has no duty to defend WTA against the Demand, and therefore

no duty to indemnify WTA;

       B.        That Depositors has no duty to pay for the attorney’s fees and costs expended in

the defense of WTA for the Demand; and

       C.        That Depositors be awarded any such further relief in law or in equity to which it

may be entitled.

                   COUNT II. DECLARATORY JUDGMENT AS TO THE
                     ALLIED UMBRELLA POLICY AGAINST WTA

           56.   Allied realleges and incorporates by reference its allegations in paragraphs 1

through 48 above.

           57.   An actual, present and existing controversy has arisen between the parties as to

Allied’s obligations, if any, with respect to the claims being asserted against the WTA by Ms.

Brengle in the Demand.

           58.   Allied seeks a judicial declaration of no duty to defend the WTA, and therefore no

duty to indemnify, on the grounds that the allegations in the Demand are not covered by the

Umbrella Policy and are excluded from coverage based on the above-referenced policy

provisions, including the Professional Services Exclusion.

           59.   Based upon the Umbrella Policy’s Professional Services Exclusion, Allied has no

obligation under its Umbrella Policy to retain counsel to defend WTA against the Demand.

           60.   There is a bona fide, actual, present need for the declaration of Allied’s rights and

obligations under the Umbrella Policy, if any.

           61.   This Court’s declaration will confer certainty on the parties with respect to their

rights, duties and obligations under the Umbrella Policy and will, therefore, serve the interests of

justice.


                                                  14
                                                                                     1017865\306907641.v1
Case 8:21-cv-01069-VMC-JSS Document 1 Filed 05/04/21 Page 15 of 15 PageID 15




        62.    Allied has no adequate remedy at law.

        WHEREFORE, for the reasons stated above, Allied requests that this Court enter a

Declaratory Judgment declaring the rights, status, obligations and duties of the parties under

Allied’s Umbrella Policy, including, but not limited to, the following:

       A.      That Allied has no duty to defend WTA against the Demand, and therefore no

duty to indemnify WTA;

       B.      That Allied has no duty to pay the attorney’s fees and costs expended in the

defense of WTA for the Demand; and

       C.      That Allied be awarded any such further relief in law or in equity to which it may

be entitled.

Dated: May 4, 2021.                          Respectfully submitted,

                                               /s/ Edward T. Sylvester
                                               Ronald L. Kammer
                                               Florida Bar No. 360589
                                               rkammer@hinshawlaw.com
                                               Edward T. Sylvester
                                               Florida Bar No. 051612
                                               esylvester@hinshawlaw.com
                                               HINSHAW & CULBERTSON LLP
                                               2525 Ponce de Leon Boulevard, Fourth Floor
                                               Coral Gables, Florida 33134-6044
                                               (T): 305-358-7747 – (F): 305-577-1063
                                               Depositors Insurance Company and Allied
                                               Property & Casualty Insurance Company




                                                15
                                                                                 1017865\306907641.v1
